Case 2:17-cv-03387-ES-MAH Document 726 Filed 06/11/20 Page 1 of 5 PageID: 22758




 Charles M. Lizza
 William C. Baton
 Sarah A. Sullivan
 SAUL EWING ARNSTEIN & LEHR LLP
 One Riverfront Plaza, Suite 1520
 Newark, NJ 07102-5426
 (973) 286-6700
 clizza@saul.com

 Attorneys for Plaintiff
 Celgene Corporation
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 CELGENE CORPORATION,
                                                    No. 17-3387 (ES) (MAH)
                           Plaintiff,
                                                    (CONSOLIDATED)
                  v.
                                                    (Filed Electronically)
 HETERO LABS LIMITED, et al.,

                           Defendants.

                                   NOTICE OF MOTION TO SEAL

        PLEASE TAKE NOTICE that on July 6, 2020, or as soon thereafter as counsel may be

 heard, Plaintiff Celgene Corporation (“Celgene”), through its undersigned counsel, will move

 before this Court pursuant to L. Civ. R. 5.3(c) for an Order sealing certain portions of Celgene’s

 March 27, 2020 Letter to the Hon. Michael A. Hammer, U.S.M.J. (D.I. 673).

        PLEASE TAKE FURTHER NOTICE that in support of this Motion, Celgene will rely

 upon the accompanying Certification of Sarah A. Sullivan. A proposed form of Order, including

 Proposed Findings of Fact and Conclusions of Law, is also submitted herewith for the Court’s

 consideration.

        PLEASE TAKE FURTHER NOTICE that Defendants, through their undersigned

 counsel, do not object to this motion to seal.
Case 2:17-cv-03387-ES-MAH Document 726 Filed 06/11/20 Page 2 of 5 PageID: 22759




 Dated: June 11, 2020

s/ Sarah A. Sullivan                       s/ Liza M. Walsh
Charles M. Lizza                           Liza M. Walsh
William C. Baton                           Christine I. Gannon
Sarah A. Sullivan                          Joseph L. Linares
SAUL EWING ARNSTEIN & LEHR LLP             WALSH PIZZI O’REILLY FALANGA LLP
One Riverfront Plaza, Suite 1520           100 Mulberry Street, 15th Floor
Newark, New Jersey 07102-5426              Newark, New Jersey 07102
(973) 286-6700                             Tel.: (973) 757-1100
clizza@saul.com                            Of Counsel:
wbaton@saul.com                            Jay P. Lefkowitz
sarah.sullivan@saul.com                    Jeanna M. Wacker
                                           Thomas Fleming
OF COUNSEL:                                Christopher T. Jagoe
                                           Jeffrey Coleman
F. Dominic Cerrito                         Mark C. McLennan
Eric C. Stops                              Ashley Cade
Evangeline Shih                            KIRKLAND & ELLIS LLP
Andrew S. Chalson                          601 Lexington Avenue New York, NY
Gabriel P. Brier                           10022 Tel.: (212) 446-4800
Frank C. Calvosa
Marta A. Godecki                           Kristen P.L. Reichenbach
Brian J. Forsatz, Ph.D.                    KIRKLAND & ELLIS LLP
QUINN EMANUEL URQUHART &                   555 California Street
                                           San Francisco, CA 94104
SULLIVAN, LLP
                                           Tel.: (415) 439-1400
51 Madison Avenue, 22nd Floor
New York, New York 10010                   Attorneys for Defendant
(212) 849-7000                             Teva Pharmaceuticals USA, Inc.
Anthony M. Insogna
Cary Miller, Ph.D.                         s/ Eric I. Abraham
JONES DAY                                  Eric I. Abraham, Esq.
4655 Executive Drive                       (eabraham@hillwallack.com)
Suite 1500                                 HILL WALLACK, LLP
San Diego, CA 92121                        21 Roszel Road, P.O. Box 5226
(858) 314-1200                             Princeton, NJ 08543-5226
                                           (609) 734-6358
Matthew J. Hertko
JONES DAY                                  OF COUNSEL:
77 West Wacker Drive, Suite 3500           Neal Seth, Esq. (nseth@wileyrein.com)
Chicago, IL 60601                          Wesley E. Weeks, Esq.
(312) 782-3939                             (wweeks@wileyrein.com)
                                           WILEY REIN, LLP
Attorneys for Plaintiff                    1776 K St. NW
Celgene Corporation                        Washington, DC 20006

                                     -2-
Case 2:17-cv-03387-ES-MAH Document 726 Filed 06/11/20 Page 3 of 5 PageID: 22760




                                           (202) 719-7000

                                           Attorneys for Defendants Hetero Labs
                                           Limited, Hetero Labs Limited – Unit V,
                                           Hetero Drugs Limited, and Hetero USA,
                                           Inc.


                                           s/ Robert J. Fettweis
                                           Robert J. Fettweis
                                           FLEMING RUVOLDT PLLC
                                           15 Engle Street, Suite 100
                                           Englewood, NJ 07631
                                           Tel.: (201) 518-7878
                                           rfettweis@flemingruvoldt.com

                                           C. Kyle Musgrove
                                           PARKER POE ADAMS & BERNSTEIN
                                           LLP
                                           Three Wells Fargo Center
                                           401 South Tryon Street, Suite 3000
                                           Charlotte, NC 28202
                                           Tel.: (704) 372-9000
                                           kylemusgrove@parkerpoe.com

                                           John W. Bateman
                                           Elizabeth M. Crompton
                                           PARKER POE ADAMS & BERNSTEIN
                                           LLP
                                           1400 K Street NW, Suite 1000
                                           Washington, D.C. 20005-2403
                                           Tel.: (202) 434-9100
                                           johnbateman@parkerpoe.com
                                           elizabethcrompton@parkerpoe.com

                                           Attorneys for Defendant Breckenridge
                                           Pharmaceutical, Inc.


                                           s/ Melissa E. Flax
                                           Melissa E. Flax
                                           Michael Cross
                                           CARELLA, BYRNE, CECCHI,
                                           OLSTEIN, BRODY & AGNELLO, P.C.
                                           5 Becker Farm Road
                                           Roseland, NJ 07068
                                           973-994-1700
                                     -3-
Case 2:17-cv-03387-ES-MAH Document 726 Filed 06/11/20 Page 4 of 5 PageID: 22761




                                           MFlax@carellabyrne.com
                                           Mcross@carellabyrne.com

                                           Andrew M. Alul
                                           Richard T. Ruzich
                                           Stephen R. Auten
                                           Roshan P. Shrestha, Ph.D.
                                           TAFT STETTINIUS & HOLLISTER LLP
                                           111 East Wacker Drive
                                           Suite 2800
                                           Chicago, IL 60601
                                           312-527-4000
                                           aalul@taftlaw.com
                                           rruzich@taftlaw.com
                                           sauten@taftlaw.com
                                           rshrestha@taftlaw.com

                                           Attorneys for Defendant
                                           Apotex Inc.


                                           s/ Arnold B. Calmann
                                           Arnold B. Calmann
                                           abc@saiber.com
                                           Jakob B. Halpern
                                           jbh@saiber.com
                                           Catherine Soliman
                                           csoliman@saiber.com
                                           Saiber LLC
                                           One Gateway Center, 10th Floor, Suite
                                           1000
                                           Newark, New Jersey 07102
                                           Telephone: (973) 622-3333

                                           Elham Firouzi Steiner
                                           (esteiner@wsgr.com)
                                           Sarah Siedlak (ssiedlak@wsgr.com)
                                           Wilson Sonsini Goodrich & Rosati P.C.
                                           12235 El Camino Real
                                           San Diego, California 92130
                                           Telephone: (858) 350-2300

                                           Tung-On Kong (tkong@wsgr.com)
                                           Kristina M. Hanson (thanson@wsgr.com)
                                           Wilson Sonsini Goodrich & Rosati P.C.
                                           One Market Street

                                     -4-
Case 2:17-cv-03387-ES-MAH Document 726 Filed 06/11/20 Page 5 of 5 PageID: 22762




                                           Spear Tower, Suite 3300
                                           San Francisco, CA 94105
                                           Telephone: (415) 947-2000

                                           Attorneys for Defendants Mylan
                                           Pharmaceuticals Inc., Mylan Inc.,
                                           and Mylan N.V.


                                           s/ Gurpreet Singh Walia
                                           Gurpreet Singh Walia, M.D.
                                           Gary Ji (pro hac vice)
                                           FISHERBROYLES, LLP
                                           445 Park Avenue, Ninth Floor
                                           New York, New York 10022
                                           Telephone: 929-429-5721
                                           gurpreet.walia@fisherbroyles.com
                                           gary.ji@fisherbroyles.com

                                           Karin K. Sage
                                           FISHERBROYLES, LLP
                                           100 Overlook Center, Second Floor
                                           Princeton, New Jersey 08540
                                           Telephone: 732-929-7298
                                           karin.sage@fisherbroyles.com

                                           Attorneys for Defendants
                                           Aurobindo Pharma Limited, Aurobindo
                                           Pharma USA, Inc., Aurolife Pharma LLC,
                                           and Eugia Pharma Specialties Limited




                                     -5-
